DETAILED ACTION
This office action is a response to an application filed on 11/05/2021 in which claims 1-30 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 04/28/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 2 is objected to because of the following informalities:  
The claim 2 recites “wherein and” in line 5. It is suggested to correct the typo graphical error. Appropriate correction is required.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claim(s) 1-16, 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
PARRON et al (US 2018/0176818 A1) in view of Marco et al (US 2017/0070435 A1).

Regarding claim 1, PARRON discloses a method for wireless communication (Fig.1; 105, Fig.2; 200, paragraph [0021] and [0022]; mobile terminal 200, paragraph [0128]; mobile terminal 500) at a first device (Fig.2; 204, communication processor (i.e. first device) of terminal, Fig.5; 502; paragraph [0128]; lines 1-3; communication processor or modem (i.e. first device) which includes CPS 509, flow control manager 511, Transmission buffer 510, policy manager 512 please see fig.5)
receiving, from a second device (Fig.2; 201 application processor (i.e. second device), Fig.5, 501, paragraph [0128]; lines 1-3; application processor (i.e. second device)), a first data traffic (Fig.6; 619, 620, 621; the CPS 606 of the communication processor or modem (i.e. first device) receives data flow1 (i.e. first data traffic)  from the application processor (i.e. second device); paragraph [0090]; last four lines, application processor(i.e. second device) transmits upload data packets to the communication processor (i.e. first device)) having a first quality of service (paragraph [0041]; last 6 lines; assign communication service class to which a certain communication service belongs; paragraph [0042]; different communication services such as “file upload”, “a video data upload for a call”, “speech data upload for a call”, are assigned different communication service classes wherein file upload is first quality of service; Fig.6; 607, 603, communication manager classifies each data flow to different service classes or service categories; Fig.6; 619, 611, data traffic1 or data flow1 is assigned service category 2; paragraph [0142];dataflow1 or traffic from the first application is assigned service category 2) and a first priority level (paragraph [0042]; there are different priorities for different services wherein file upload service can be considered as first priority level; Fig.6; 624, data flow 1 is less priority, therefore connection manager block data flow 1 )
receiving, from the second device (Fig.2; 201 application processor (i.e. second device), Fig.5, 501, paragraph [0128]; lines 1-3; application processor (i.e. second device)), a second data traffic (Fig.6; 615, 620, 621; the CPS 606 of the communication processor or modem (i.e. first device) receives data flow2 (i.e. second data traffic)  from the application processor (i.e. second device); paragraph [0090]; last four lines, application processor(i.e. second device) transmits upload data packets to the communication processor (i.e. first device)) having a second quality of service (paragraph [0041]; last 6 lines; assign communication service class to which a certain communication service belongs; paragraph [0042]; different communication services such as “file upload”, “a video data upload for a call”, “speech data upload for a call”, are assigned different communication service classes wherein speech data upload for a call is assigned second quality of service; Fig.6; 607, 603, communication manager classifies each data flow to different service classes or service categories; Fig.6; 615, data traffic2 or data flow2  is assigned service category 1) and a second priority level greater than the first priority level (paragraph [0042]; there are different priorities for different services wherein speech data upload for a call can be considered as second priority level, speech data upload for a call is higher priority than the file upload which is lower priority level; Fig.6; 624, data flow 2 is high priority level, therefore connection manager block data flow 1 which has least priority level), 
storing the first data traffic and the second data traffic in one or more buffers (Fig.2; 206, buffer, Fig.5, 510 transmission buffer of communication processor 502 (i.e. first device)) of the first device (paragraph [0062] and [0063]; memory storing each data flow or each traffic associated with communication service classes, priority of traffic; Fig.6;621, 622; transmission buffer memory occupancy with data flow 1 and data flow2, paragraph [0058]; transmission buffer is configured to buffer upload data) and
transmitting, to the second device, a first flow control command for the first data traffic based at least in part on the first priority level associated with the first data traffic being less than the second priority level and further based at least in part on a threshold level of a buffer of the one or more buffers (paragraph [0042]; initiates reduction of file upload data which has first priority level, Fig.6; 622, 623, paragraph [0141]; the flow control manger detects a congestion situation which is the occupancy of the transmission buffer which is above predetermined threshold, paragraph [0142]; the flow control manager notifies the connection manager 603 about the congestion notification such as flow control notification (i.e. first control command) to reduce the traffic associated with first priority level or service category 2, the connection manager 603, 508 is in the application processor (i.e. the second devices ) 501 Please see Fig.5; 508)
PARRON et al does not explicitly disclose the first data traffic and the second data traffic are for a same radio bearer;
Marco discloses the first data traffic and the second data traffic are for a same radio bearer.(paragraph [0031]; the first real time application 111 and the other apps 113 share a default bearer; paragraph [0026]; last two lines, all the traffic sharing the same bearer)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses classification of data flow based on service, detecting traffic congestion in buffer, transmitting the control flow command based on traffic congestion in buffer of PARRON with the method which discloses plurality of traffic which has different priority levels of Macro in order to improve the application uplink latency within the bearer taught by Marco.

Regarding claim 2, PARRON in view of Maron discloses the method of claim 1, 
PARRON discloses storing the first data traffic and the second data traffic in the one or more buffers of the first device (Fig.2; 206, buffer, Fig.5, 510 transmission buffer of communication processor 502 (i.e. first device)); paragraph [0062] and [0063]; memory storing each data flow or each traffic associated with communication service classes, priority of traffic; Fig.6;621, 622; transmission buffer memory occupancy with data flow 1 and data flow2, paragraph [0058]; transmission buffer is configured to buffer upload data) comprises:
storing the first data traffic in a buffer of the first device and the second data traffic in a buffer of the first device (Fig.2; 206, buffer, Fig.5, 510 transmission buffer of communication processor 502 (i.e. first device)); paragraph [0062] and [0063]; memory storing each data flow or each traffic associated with communication service classes, priority of traffic; Fig.6;621, 622; transmission buffer memory occupancy with data flow 1 and data flow2, paragraph [0058]; transmission buffer is configured to buffer upload data), 
The embodiment of PARRON does not explicitly disclose the buffer include a plurality of threshold levels that are each configured based at least in part on the first priority level and the second priority level.
The other embodiment of PARRON discloses the buffer include a plurality of threshold levels that are each configured based at least in part on the first priority level and the second priority level. (paragraph [0169] and TABLE 1; the transmission buffer occupancy includes plurality of thresholds levels and each are configured based on service categories, service categories includes different priority levels please see paragraph [0042])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses classification of data flow based on service, detecting traffic congestion in buffer, transmitting the control flow command based on traffic congestion in buffer of  the embodiment of PARRON in view of Macro with the method disclosing keeping the amount of traffic for other services while stopping  traffic belong to certain services in order to improve using allocated communication resources taught by the other embodiment of PARRON.
The embodiments of PARRON do not explicitly disclose multiple buffers.
Marco discloses multiple buffers which includes first buffer and second buffer (paragraph [0020]; multiple buffers) and the multiple buffers are linked to a same data radio bearer. (paragraph [0026]; last two lines, all the traffic sharing the same bearer, paragraph [0031]; the data from first real-time app 111 and the data from other apps 113 share same bearer channel or a default bearer channel through buffering modem please see Fig.1; 111, 113, 115, 150, modem has multiple buffers please see paragraph [0020])
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses classification of data flow based on service, detecting traffic congestion in buffer, transmitting the control flow command based on traffic congestion in buffer of  the embodiments of PARRON with the method disclosing multiple buffers of Macro in order to prevent overflow of memory of communication device taught by Macro.

Regarding claim 3,  The embodiments of PARRON in view of Marco disclose the method of claim 2, wherein transmitting the first flow control command for the first data traffic (PARRON; paragraph [0142]; the flow control manager notifies the connection manager 603 about the congestion notification such as flow control notification (i.e. first control command) to reduce the traffic associated with first priority level or service category 2);comprises: transmitting the first flow control command for the first data traffic based at least in part on a first amount of the first data traffic stored in the first buffer being greater than a first threshold level of the first buffer.(PARRON; Fig.6; 622, 623, paragraph [0141]; the flow control manger detects a congestion situation which is the occupancy of the transmission buffer which is above predetermined threshold, Fig.6;621, 622; transmission buffer memory occupancy with data flow 1 and data flow2, paragraph [0058]; transmission buffer is configured to buffer upload data); 

Regarding claim 4, The embodiments of PARRON in view of Marco disclose the method of claim 2, further comprising: 
transmitting, to the second device, a second flow control command for the second data traffic based at least in part on a second amount of the second data traffic stored in the second buffer being greater than a second threshold level of the second buffer.(PARRON; paragraph [0155]; multiple threshold levels are defined for a specified congestion criterion and a specific service category in order to deliver different levels of urgency in a flow control notification, if transmission buffer occupancy exceeds a second threshold, sending the flow control notifications which includes traffic reduction is required.; Marco; paragraph [0020]; multiple buffers includes second buffer)

Regarding claim 5, PARRON in view of Macro discloses the method of claim 1, the embodiments of PARRON discloses storing the first data traffic and the second data traffic in the one or more buffers of the first device (PARRON; Fig.2; 206, buffer, Fig.5, 510 transmission buffer of communication processor 502 (i.e. first device); paragraph [0062] and [0063]; memory storing each data flow or each traffic associated with communication service classes, priority of traffic; Fig.6;621, 622; transmission buffer memory occupancy with data flow 1 and data flow2, paragraph [0058]; transmission buffer is configured to buffer upload data) comprises:
storing the first data traffic and the second data traffic in one buffer of the first device (PARRON; Fig.2; 206, buffer, Fig.5, 510 transmission buffer of communication processor 502 (i.e. first device); paragraph [0062] and [0063]; memory storing each data flow or each traffic associated with communication service classes, priority of traffic; Fig.6;621, 622; transmission buffer memory occupancy with data flow 1 and data flow2, paragraph [0058]; transmission buffer is configured to buffer upload data), the one buffer including a plurality of threshold levels (PARRON; paragraph [0155]; multiple threshold levels are defined for a specific congestion criterion and a specific service category)
The embodiment of PARRON does not explicitly disclose each threshold level of the plurality of threshold levels is configured based at least in part on the first priority level and the second priority level.
The another embodiment of PARRON discloses each threshold level of the plurality of threshold levels is configured based at least in part on the first priority level and the second priority level.(PARRON; paragraph [0168], [0169] and Table 1, for the service category 3, the flow control manager sends flow control command or notification of congestion when transmission buffer occupancy is above 80%, for service category 4, the flow control manager sends flow control command or notification when transmission buffer occupancy is above 60%; paragraph [0042]; service classes or category is associated with different priority levels)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses classification of data flow based on service, detecting traffic congestion in buffer, transmitting the control flow command based on traffic congestion in buffer of PARRON in view of Macro with the method disclosing multiple threshold is configured based on different service categories and different priority level of the another embodiment of PARRON in order to protect overflow of the transmission buffer.

Regarding claim 6, PARRON in view of Macro discloses the method of claim 5, wherein transmitting the first flow control command for the first data traffic (PARRON; paragraph [0042]; initiates reduction of file upload data which has first priority level, Fig.6; 622, 623, paragraph [0142]; the flow control manager notifies the connection manager 603 about the congestion notification such as flow control notification (i.e. first control command) to reduce the traffic associated with first priority level or service category 2) comprises:
transmitting the first flow control command for the first data traffic (PARRON; paragraph [0042]; initiates reduction of file upload data which has first priority level, Fig.6; 622, 623, paragraph [0142]; the flow control manager notifies the connection manager 603 about the congestion notification such as flow control notification (i.e. first control command) to reduce the traffic associated with first priority level or service category 2) based at least in part on a first amount of the first data traffic and the second data traffic stored in the one buffer being greater than a first threshold level of the one buffer (PARRON; Fig.6; 622, 623, paragraph [0141]; the flow control manger detects a congestion situation which is the occupancy of the transmission buffer which is above predetermined threshold; Fig.6;621, 622; transmission buffer memory occupancy with data flow 1 and data flow2, paragraph [0058]; transmission buffer is configured to buffer upload data), wherein the first threshold level is associated with triggering the first flow control command for the first data traffic. (PARRON; Fig.6; 622, 623, paragraph [0141], [0142] and [0143]; the flow control manger detects a congestion situation which is the occupancy of the transmission buffer which is above predetermined threshold; the flow control manager notifies the connection manager to take necessary action such as reducing traffic; therefore, the threshold level is associated with triggering the flow control command for the data traffic)

Regarding claim 7, PARRON in view of Macro discloses the method of claim 6, 
the embodiment PARRON does not explicitly disclose transmitting, to the second device, an indication to enable flow for a data traffic based at least in part on the first amount of the data traffic and the other data traffic stored in the one buffer being less than a second threshold level of the one buffer, wherein the second threshold level is associated with triggering the indication to enable flow for the data traffic.
The other embodiment of PARRON discloses transmitting, to the second device, an indication to enable flow for a data traffic based at least in part on the first amount of the data traffic and the other data traffic stored in the one buffer being less than a second threshold level of the one buffer, wherein the second threshold level is associated with triggering the indication to enable flow for the data traffic. (claim 32; the controller is configured to initiate a reduction of upload data traffic belonging to a communication service of the assigned service class and to keep the amount of the traffic of communication services of other communication classes than the assigned communication service unaffected; paragraph [0037];last three lines, flow control indication from the communication processor or modem to restrict traffic of some specific services, reducing the traffic of the other services while keeping the amount of traffic for other services unaffected.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses classification of data flow based on service, detecting traffic congestion in buffer, transmitting the control flow command based on traffic congestion in buffer of  the embodiment of PARRON in view of Macro with the method disclosing keeping the amount of traffic for other services while reducing traffic belong to certain services in order to improve using allocated communication resources taught by the other embodiment of PARRON.

Regarding claim 8, The embodiments of PARRON in view of Macro discloses the method of claim 5, further comprising:
The embodiment of PARRON does not explicitly disclose transmitting, to the second device, a second flow control command for the data traffic based at least in part on a first amount of the data traffic and the other data traffic stored in the one buffer being greater than a first threshold level of the one buffer, wherein the first threshold level is associated with triggering the second flow control command for the data traffic.
The other embodiment of PARRON discloses transmitting, to the second device, a second flow control command for the data traffic based at least in part on a first amount of the data traffic and the other data traffic stored in the one buffer being greater than a first threshold level of the one buffer, wherein the first threshold level is associated with triggering the second flow control command for the other data traffic.(paragraph [0037]; last three lines, modem transmits flow control indication to the connection manager of the application processor to stop (i.e. second flow control command) low priority traffic in detecting of congestion, paragraph [0168], [0169] and Table 1; detecting congestion in different threshold levels based on different occupancy of transmission buffer; the flow control manger transmits a notification of congestion (i.e. flow control command) if the buffer occupancy threshold is greater than a certain threshold; therefore the threshold level is associated with triggering the flow control command for the data traffic)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses classification of data flow based on service, detecting traffic congestion in buffer, transmitting the control flow command based on traffic congestion in buffer of  the embodiment of PARRON in view of Macro with the method disclosing keeping the amount of traffic for other services while reducing traffic belong to certain services in order to improve using allocated communication resources taught by the other embodiment of PARRON.

Regarding claim 9, The embodiment of PARRON and Macro discloses the method of claim 8, further comprising:
The embodiment of PARRON does not explicitly disclose transmitting, to the second device, an indication to enable flow for the other data traffic based at least in part on the first amount of the data traffic and the other data traffic stored in the one buffer being less than a second threshold level of the one buffer, wherein the second threshold level is associated with triggering the indication to enable flow for the other data traffic.
The other embodiment of PARRON discloses transmitting, to the second device, an indication to enable flow (claim 32; the controller is configured to initiate a reduction of upload data traffic belonging to a communication service of the assigned service class and to keep the amount of the traffic of communication services of other communication classes than the assigned communication service unaffected; paragraph [0037];last three lines, flow control indication from the communication processor or modem to restrict traffic of some specific services, reducing the traffic of the other services  while keeping the amount of traffic for other services unaffected.)  for the other data traffic based at least in part on the first amount of the data traffic and the other data traffic stored in the one buffer being less than a second threshold level of the one buffer, wherein the second threshold level is associated with triggering the indication to enable flow for the other data traffic. (paragraph [0168], [0169] and Table 1; detecting congestion in different threshold levels based on different occupancy of transmission buffer; the flow control manger transmits a notification of congestion (i.e. flow control command) if the buffer occupancy threshold is greater than a first threshold and less than a second threshold, therefore the threshold level is associated with triggering indication to enable flow)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses classification of data flow based on service, detecting traffic congestion in buffer, transmitting the control flow command based on traffic congestion in buffer of  the embodiment of PARRON in view of Macro with the method disclosing keeping the amount of traffic for other services while reducing traffic belong to certain services in order to improve using allocated communication resources taught by the other embodiment of PARRON.

Regarding claim 10, The embodiments of PARRON and Macro discloses the method of claim 5, wherein the plurality of threshold levels include at least a first threshold level triggering transmission of the first flow control command for the first data traffic and a second threshold level triggering transmission of a second flow control command for the second data traffic, the first threshold level being less than the second threshold level. (PARRON; paragraph [0155]; multiple thresholds are defined for a specific congestion criterion and a specific service category, if the transmission buffer occupancy exceeds the first threshold, transmitting flow control notification which includes traffic reduction is desired, if the transmission buffer occupancy exceeds the second threshold, transmit flow control notification which includes traffic reduction is required please see paragraph [0169] and TABLE 1)

Regarding claim 11, The embodiments of PARRON and Macro discloses the method of claim 1, wherein transmitting the first flow control command for the first data traffic (PARRON; paragraph [0042]; initiates reduction of file upload data which has first priority level, Fig.6; 622, 623, paragraph [0142]; the flow control manager notifies the connection manager 603 about the congestion notification such as flow control notification (i.e. first control command) to reduce the traffic associated with first priority level or service category 2) comprises: transmitting the first flow control command based at least in part on a first amount of the first data traffic and the second data traffic stored in the one or more buffers being greater than the threshold level of the one or more buffers (PARRON; paragraph [0042]; initiates reduction of file upload data which has first priority level, Fig.6; 622, 623, paragraph [0141]; the flow control manger detects a congestion situation which is the occupancy of the transmission buffer which is above predetermined threshold, paragraph [0142]; the flow control manager notifies the connection manager 603 about the congestion notification such as flow control notification (i.e. first control command) to reduce the traffic associated with first priority level or service category 2)

Regarding claim 12, The embodiments of PARRON in view of Macro discloses the method of claim 11, further comprising:
receiving, from the second device, the second data traffic based at least in part on an exception of the second data traffic from the first flow control command (PARRON; Fig.6; 622, 624, detecting the congestion such as transmission memory occupancy is greater than 80%, sending the first flow control such as congestion notification to block the traffic from application1, blocking data flow 1 and receiving the data flow 2 from the application 2, therefore receiving the second data traffic)
The embodiment of PARRON in view of Macro does not explicitly disclose storing the second data traffic in the one or more buffers between the threshold level and an upper limit threshold level; and
transmitting, to the second device, a second flow control command including an indication to stop transmitting the second data traffic based at least in part on a second amount of the second data traffic stored in the one or more buffers being equal to or greater than the upper limit threshold level.
The other embodiment of PARRON discloses storing the second data traffic in the one or more buffers between the threshold level and an upper limit threshold level (paragraph [0169] and TABLE 1; data flow associated with specific service category or service class is stored in the buffer between the threshold level such as 60% and upper limit threshold level such as 80%); and
transmitting, to the second device, a second flow control command including an indication to stop transmitting the second data traffic based at least in part on a second amount of the second data traffic stored in the one or more buffers being equal to or greater than the upper limit threshold level.( paragraph [0037]; last three lines, modem transmits flow control indication to the connection manager of the application processor to stop (i.e. second flow control command) the traffic in detecting of congestion, paragraph [0168], [0169] and Table 1; detecting congestion in different threshold levels based on different occupancy of transmission buffer; the flow control manger transmits a notification of congestion (i.e. flow control command) if the buffer occupancy threshold is greater than a certain threshold;)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses classification of data flow based on service, detecting traffic congestion in buffer, transmitting the control flow command based on traffic congestion in buffer of  the embodiment of PARRON in view of Macro with the method disclosing keeping the amount of traffic for other services while stopping  traffic belong to certain services in order to improve using allocated communication resources taught by the other embodiment of PARRON.

Regarding claim 13, The embodiments of PARRON in view of Macro discloses the method of claim 1, 
The embodiments of PARRON does not explicitly disclose receiving, from a network device, one or more uplink grants for uplink transmission of the first data traffic and the second data traffic to the network device, wherein a size of a cumulation of the one or more uplink grants is less than a threshold size, the threshold size being a minimum size to concurrently carry both the first data traffic and the second data traffic without triggering a flow control command.
Macro discloses receiving, from a network device, one or more uplink grants for uplink transmission of the first data traffic and the second data traffic to the network device (paragraph [0023]; UE has to indicate to the network the amount of buffered data it needs to transmit, the network responds uplink grants, AS performs minimum buffering data for uplink transmission), wherein a size of a cumulation of the one or more uplink grants is less than a threshold size, the threshold size being a minimum size to concurrently carry both the first data traffic and the second data traffic without triggering a flow control command. (paragraph [0037]; IQC receives flow control information from AS such as UL grant values, paragraph [0029]; flow control allows minimum amount of buffered traffic in the AS, paragraph [0041]; the requested amount of data for uplink transmission is set minimum amount of data is maintained at lower layers, the transmission queue is the combination of low priority packet queue and higher priority packet queue, paragraph [0042]; based on low available memory threshold, discard low priority packets before higher priority packet are discarded, before flow control mechanism is triggered; paragraph [0045]; data is transmitted by lower layers AS buffering below a threshold, the dequeue requests a given amount of data to be dequeued into the transmit queue, wherein the given amount of data is below the threshold size, the amount of data includes first data traffic such as lower priority packets and second data traffic such as higher priority packets)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses classification of data flow based on service, detecting traffic congestion in buffer, transmitting the control flow command based on traffic congestion in buffer of  the embodiments of PARRON with the method disclosing lower layer AS limiting certain amount of data for uplink transmission of Macro in order to avoid underrun taught by Macro.

Regarding claim 14, PARRON in view of Macro discloses the method of claim 1, wherein the first device is a modem of a user equipment (UE)(PARRON; Fig.2; 204, communication processor of Mobile terminal 200; Fig.5, 502, Modem of the mobile terminal 500; paragraph [0128]; a communication processor or modem of communication terminal) and the second device is an application processor (PARRON; Fig.2;201,  Fig.5, application processor 501 of the communication terminal; paragraph [0128]; application processor 501 of the communication terminal) or a tethered client tethered to the first device via an ethernet connection, a universal serial bus (USB) connection, a peripheral component interconnect express (PCIe) connection, or a wireless fidelity (Wi-Fi) connection)

Regarding claim 15, PARRON discloses a method for wireless communication at a second device (Fig.2; application processor 201 (i.e. second device) of mobile terminal, Fig.5; 501 application processor (i.e. second device) of the mobile terminal; paragraph [0128]; communication terminal includes application processor 501); comprising:
transmitting, to a first device (Fig.2; 204, communication processor (i.e. first device) of terminal, Fig.5; 502; paragraph [0128]; lines 1-3; communication processor or modem (i.e. first device) which includes CPS 509, flow control manager 511, Transmission buffer 510, policy manager 512), a first data traffic (Fig.6; 619, 621; the CPS 606 of the communication processor or modem (i.e. first device) receives data flow1 (i.e. first data traffic)  from the application processor (i.e. second device); paragraph [0090]; last four lines, application processor(i.e. second device) transmits upload data packets to the communication processor (i.e. first device)) having a first quality of service (paragraph [0041]; last 6 lines; assign communication service class to which a certain communication service belongs; paragraph [0042]; different communication services such as “file upload”, “a video data upload for a call”, “speech data upload for a call”, are assigned different communication service classes wherein file upload is first quality of service; Fig.6; 607, 603, communication manager classifies each data flow to different service classes or service categories; Fig.6; 619, 611, data traffic1 or data flow1 is assigned service category 2)and a first priority level (paragraph [0042]; there are different priorities for different services wherein file upload service can be considered as first priority level; Fig.6; 624, data flow 1 is less priority or first priority level, therefore connection manager block data flow 1)
transmitting, to the first device (Fig.2; 204, communication processor (i.e. first device) of terminal,Fig.5; 502; paragraph [0128]; lines 1-3; communication processor or modem (i.e. first device) which includes CPS 509, flow control manager 511, Transmission buffer 510, policy manager 512), a second data traffic(Fig.6; 620, 621; the CPS 606 of the communication processor or modem (i.e. first device) receives data flow2 (i.e. second data traffic)  from the application processor (i.e. second device); paragraph [0090]; last four lines, application processor(i.e. second device) transmits upload data packets to the communication processor (i.e. first device))  having a second quality of service (paragraph [0041]; last 6 lines; assign communication service class to which a certain communication service belongs; paragraph [0042]; different communication services such as “file upload”, “a video data upload for a call”, “speech data upload for a call”, are assigned different communication service classes wherein speech data upload for a call is assigned second quality of service; Fig.6; 607, 603, communication manager classifies each data flow to different service classes or service categories; Fig.6; 615,620 , data traffic2 or data flow2  is assigned service category 1) and a second priority level greater than the first priority level (paragraph [0042]; there are different priorities for different services wherein speech data upload for a call can be considered as second priority level, speech data upload for a call is higher priority than the file upload which is lower priority level; Fig.6; 624, data flow 2 is high priority level, therefore connection manager block data flow 1 which has least priority level)  
receiving, from the first device, a first flow control command for the first data traffic based at least in part on the first priority level associated with the first data traffic being less than the second priority level and further based at least in part on a threshold level of a buffer of one or more buffers of the first device (paragraph [0042]; initiates reduction of file upload data which has first priority level, Fig.6; 622, 623, paragraph [0141]; the flow control manger detects a congestion situation which is the occupancy of the transmission buffer which is above predetermined threshold, paragraph [0142]; the flow control manager 511 of first device 502 notifies the connection manager 603 about the congestion notification such as flow control notification (i.e. first control command) to reduce the traffic associated with first priority level or service category 2, the connection manager 603, 508 is in the application processor (i.e. the second device ) 501 Please see Fig.5; 508); and
PARRON et al does not explicitly disclose the first data traffic and the second data traffic are for a same radio bearer and transmitting, to the first device, the first data traffic and the second data traffic, the first data traffic transmitted according to the first flow control command.
Marco discloses the first data traffic and the second data traffic are for a same radio bearer.(paragraph [0031]; the first real time application 111 and the other apps 113 share a default bearer; paragraph [0026]; last two lines, all the traffic sharing the same bearer) and transmitting, to the first device, the first data traffic and the second data traffic, the first data traffic transmitted according to the first flow control command.( paragraph [0045]; when the dequeue request is triggered (i.e. flow control command), data is transmitted by lower layers, transmitting higher priority packets are placed in the transmit queue first then place the lower priority packets in the transmit queue 324 of Modem please see Fig.3, 324)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses classification of data flow based on service, detecting traffic congestion in buffer, transmitting the control flow command based on traffic congestion in buffer of PARRON with the method which discloses plurality of traffic which has different priority levels of Macro in order to improve the application uplink latency within the bearer taught by Marco.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 3.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 6.

Regarding claim 21, claim 21 is rejected for the same reason as set forth in claim 7.

Regarding claim 22, claim 22 is rejected for the same reason as set forth in claim 8.

Regarding claim 23, claim 23 is rejected for the same reason as set forth in claim 9.

Regarding claim 24, claim 24 is rejected for the same reason as set forth in claim 11.

Regarding claim 25, claim 25 is rejected for the same reason as set forth in claim 12.

Regarding claim 26, The embodiments of PARRON in view of Macro discloses the method of claim 15, further comprising:
The embodiments of PARRON do not explicitly disclose receiving an indication that a size of a cumulation of one or more uplink grants for uplink transmission of the first data traffic and the second data traffic is less than a threshold size, the threshold size being a minimum size to concurrently carry both the first data traffic and the second data traffic without triggering a flow control command.
Macro discloses receiving an indication that a size of a cumulation of one or more uplink grants for uplink transmission (paragraph [0023]; UE first has to indicate to the network the amount of buffered data it needs to transmit, the network responds uplink grants, minimum buffering is required and AS performs minimum buffering data for uplink transmission)  of the first data traffic and the second data traffic is less than a threshold size, the threshold size being a minimum size to concurrently carry both the first data traffic and the second data traffic without triggering a flow control command. (paragraph [0037]; IQC receives flow control information from AS such as UL grant values, paragraph [0029]; flow control allows minimum amount of buffered traffic in the AS, paragraph [0041]; the requested amount of data for uplink transmission is set minimum amount of data is maintained at lower layers, the transmission queue is the combination of low priority packet queue and higher priority packet queue, paragraph [0042]; based on low available memory threshold, discard low priority packets before higher priority packet are discarded, before flow control mechanism is triggered; paragraph [0045]; data is transmitted by lower layers AS buffering below a threshold, the dequeue requests a given amount of data to be dequeued into the transmit queue, wherein the given amount of data is below the threshold size, the amount of data includes first data traffic such as lower priority packets and second data traffic such as higher priority packets)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses classification of data flow based on service, detecting traffic congestion in buffer, transmitting the control flow command based on traffic congestion in buffer of  the embodiments of PARRON with the method disclosing lower layer AS limiting certain amount of data for uplink transmission of Macro in order to avoid underrun taught by Macro.

Regarding claim 27, The embodiments of PARRON in view of Marco discloses the method of claim 26, wherein receiving the indication that the size of the cumulation of the one or more uplink grants for the uplink transmission (Marco; paragraph [0023]; UE first has to indicate to the network the amount of buffered data it needs to transmit, the network responds uplink grants, minimum buffering is required and AS performs minimum buffering data for uplink transmission)  is less than the threshold size (Marco; paragraph [0037]; IQC receives flow control information from AS such as UL grant values, paragraph [0029]; flow control allows minimum amount of buffered traffic in the AS, paragraph [0041]; the requested amount of data for uplink transmission is set minimum amount of data is maintained at lower layers, the transmission queue is the combination of low priority packet queue and higher priority packet queue, paragraph [0042]; based on low available memory threshold, discard low priority packets before higher priority packet are discarded, before flow control mechanism is triggered; paragraph [0045]; data is transmitted by lower layers AS buffering below a threshold, the dequeue requests a given amount of data to be dequeued into the transmit queue, wherein the given amount of data is below the threshold size, the amount of data includes first data traffic such as lower priority packets and second data traffic such as higher priority packets) comprises:
receiving the indication that the one or more uplink grants are not available for the uplink transmission of the first data traffic and the second data traffic. (Marco; paragraph [0023]; uplink grants needs minimum buffering data, paragraph [0041]; the requested amount of data is set such as minimum amount of data is maintained available for uplink transmission, paragraph [0037]; receiving UL grant values from AS, paragraph [0042]; selective lower priority packets are discarded snice uplink grants value are not available or amount of data is not minimum threshold amount of data to transmit please see paragraph [0045] wherein discarding packets is the same as receiving indications that uplink grant values are not available or UL grant values are not minimum threshold value for uplink transmission)

Regarding claim 28, The embodiments of PARRON in view of Marco discloses the method of claim 27, 
The embodiments of PARRON disclose transmitting the first data traffic and the second data traffic to the first device (Fig.5; 509, 502, Fig.6; 606, 619, 620, 621, transmitting data flow1 (i.e. first data traffic) and data flow2 (i.e. second data traffic) to the CPS of the modem (i.e. first device))
The embodiments of PARRON do not explicitly disclose receiving a second indication that the one or more uplink grants are available for the uplink transmission of the first data traffic and the second data traffic, transmitting the second data traffic prior to transmitting the first data traffic.
Marco discloses receiving a second indication that the one or more uplink grants are available for the uplink transmission of the first data traffic and the second data traffic (paragraph [0045] and [0046]; triggering dequeue request (i.e. second indication) whenever available buffered data is below the configured threshold for uplink transmission), transmitting the second data traffic prior to transmitting the first data traffic. (paragraph [0045]; higher priority data packets (i.e. second data traffic) are placed in the transmit queue before the lower priority data packets for uplink transmission, it is obvious that second data traffic or higher priority data packet are transmitted before the first data traffic or lower priority data packet)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method which discloses classification of data flow based on service, detecting traffic congestion in buffer, transmitting the control flow command based on traffic congestion in buffer of  the embodiments of PARRON with the method disclosing lower layer AS limiting certain amount of data for uplink transmission of Macro in order to avoid underrun taught by Macro.

Regarding claim 29, claim 29 is rejected for the same reason as set forth in claim 1 as an apparatus of the method claim 1.

Regarding claim 30, claim 30 is rejected for the same reason as set forth in claim 15 as an apparatus of the method claim 15.

7.	Claim(s) 17, 18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
PARRON et al (US 2018/0176818 A1) in view of Marco et al (US 2017/0070435 A1) and CHO et al (US 2021/0397364 A1).

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 4 and 
the embodiments of Marco disclose plurality of modem buffers (paragraph [0020]; modem buffers)
the embodiments of PARRON in view of Marco does not explicitly disclose the second buffer being different than the first buffer.
CHO discloses the second buffer being different than the first buffer. (paragraph [0008] and claim 11; second buffer is larger than the first buffer).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify disclosing buffer with different capacity threshold levels of PARRON and the method disclosing multiple buffers of Marco with the method disclosing multiple buffers with different capacities of CHO in order to improve in memory component usages in portable electronic devices taught by CHO.

Regarding claim 18, The embodiments of PARRON in view of Marco and CHO discloses the method of claim 17, wherein transmitting the first data traffic and the second data traffic (PARRON; Fig.6; 621, transmitting Data flow 1 and data flow 2 )comprises:
transmitting, from the second device to the first device via a first interface, the first data traffic according to the first flow control command (PARRON; paragraph [0052]; controller initiates reduction of upload data traffic by transmitting congestion notification (i.e. flow control command), paragraph [0053]; the application processor reduces upload data traffic; paragraph [0035]; in case of congestion situation, the communication terminal reduce traffic belonging to certain services while keeping amount of traffic for other services is unaffected that means uploading higher priority data traffic first and  then upload lower priority data traffic please see paragraph [0042]) ; and transmitting, from the second device to the first device via a second interface, the second data traffic according to the second flow control command.(PARRON; paragraph [0105]; initiating a blocking of upload data traffic belonging to communication service class (i.e. second control command); Fig.6; 624, after second control flow, transmit second data traffic or data flow 2 is uploaded or transmitted)

Regarding claim 19, The embodiments of PARRON in view of Marco and CHO discloses the method of claim 17, wherein transmitting the first data traffic and the second data traffic (PARRON; Fig.6; 621, 619, 620, transmitting the data flow1(i.e. first data traffic) and data flow2 (i.e. second data traffic))
transmitting, from the second device, the first data traffic based at least in part on the first flow control command (PARRON; paragraph [0052]; controller initiates reduction of upload data traffic by transmitting congestion notification (i.e. flow control command), paragraph [0053]; the application processor reduces upload data traffic; paragraph [0035]; in case of congestion situation, the communication terminal reduce traffic belonging to certain services while keeping amount of traffic for other services is unaffected that means uploading higher priority data traffic first and  then upload lower priority data traffic please see paragraph [0042]); and transmitting, from the second device, the second data traffic based at least in part on the second flow control command .(PARRON; paragraph [0105]; initiating a blocking of upload data traffic belonging to communication service class (i.e. second control command); Fig.6; 624, after second control flow, transmit second data traffic or data flow 2 is uploaded or transmitted)
The embodiments of PARRON in view of Marco and CHO does not explicitly disclose
transmitting, from the second device, the first data traffic according to a first traffic shaping; and transmitting, from the second device, the second data traffic according to a second traffic shaping.
One embodiment of Marco discloses transmitting, from the second device, the first data traffic according to a first traffic shaping and transmitting, from the second device, the second data traffic according to a second traffic shaping (paragraph [0020]; causing flow control to shape the traffic which includes low priority traffic flow and high priority traffic flow; both flows be reshaped with the throughput; paragraph [0023]; UE transmits the data corresponding to the throughput)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify transmitting data flows based on flow control command of PARRON in view of CHO with the method transmitting data flows according to shaping data flow of Macro in order to avoid underrun taught by Marco.

Conclusion
8.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.

9.	A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE M AUNG whose telephone number is (571)270-0255.  The examiner can normally be reached on M-F 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 5712726967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452